Citation Nr: 1725417	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dizzy spells, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for right anterior cruciate ligament condition.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for swelling and pain around ear.

5.  Entitlement to service connection for bilateral foot pain and fungus.

6.  Entitlement to service connection for asbestosis.

7.  Entitlement to an initial disability rating in excess of 10 percent for service connected pseudofolliculitis barbae (claimed as shaving problems).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The October 2008 rating decision granted service connection for pseudofolliculitis barbae and assigned a 10 percent disability rating effective May 5, 2004.  The November 2010 rating decision denied entitlement to service connection for the remaining claims.

With regard to the issue of an increased rating greater than 10 percent for pseudofolliculitis barbae, the United States Court of Appeals for Veterans Claims (CAVC) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497   (2016).  The Johnson decision reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal includes a claim for an increased rating greater than 10 percent for pseudofolliculitis barbae  (rated under Diagnostic Code 7806), which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that particular increased rating issue in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the increased rating issue for pseudofolliculitis barbae that has been stayed will be resumed. 

All remaining issues on appeal listed above are not subject to the Johnson stay. Thus, they will be addressed in the present decision.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of peripheral vestibular disorder, to include dizziness.

2.  The Veteran does not have a right anterior cruciate ligament condition diagnosis.

3.  The Veteran does not have a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.

4.  The Veteran does not have a diagnosis relating to the pain and swelling around his ears.

5.  The Veteran does not have a bilateral foot pain and fungus diagnosis.

6.  The Veteran does not have a diagnosis of asbestosis.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for dizzy spells secondary to service-connected bilateral hearing loss have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for entitlement to service connection for a right anterior cruciate ligament condition have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

4.  The criteria for entitlement to service connection for pain and swelling around the ears have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for entitlement to service connection for bilateral foot pain and fungus have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

6.  The criteria for entitlement to service connection for asbestosis have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See March 2009 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claims for service connection for bilateral foot pain and asbestosis.  The VA is obliged to provide a VA examination or obtain a medication opinion when there is:  1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

However, in this case, the objective medical evidence of record does not show a current disability or persistent symptoms of a disability in order to warrant providing a medical examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304 (f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th or 5th edition, of the American Psychiatric Association (DSM- IV or 5). Id.; see also 38 C.F.R. § 4.125 (a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Dizzy Spells Secondary to Bilateral Hearing Loss

The Veteran seeks service connection for dizzy spells, which he attributes to his service-connected bilateral hearing loss.  In his November 2008 informal claim, he reported he was trying, without success, to care for the condition with over the counter medication but he indicated he needed to seek medical attention.  

Turning to the medical evidence of record, the January 2010 VA examination found that while the Veteran has a history of vertigo or dizziness, his balance at the time of the examination was "excellent".  The examiner found there was subjective dizziness with insufficient evidence to warrant a definitive diagnosis.  No peripheral vestibular disorder was diagnosed on examination.  The examiner opined that the Veteran's dizzy spells disability was less likely as not caused by or a result of his service-connected hearing loss disability.  The examiner explained that the Veteran had no documented visits with an ear, nose, throat physician or his primary care provider for dizziness or ear problems in the last four years.  There were also no private medical records to review that documented any treatment for dizziness or ear problems.  The VA examination was "negative for any ear infections or current problems, other than mild hearing loss . . . ."

More recent VA treatment records from 2015 and 2016 are similarly silent for any complaints of dizziness and, in fact, the Veteran has specifically denied having any dizziness.  See, e.g., April 2015 & April 2016 VA treatment records.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a peripheral vestibular disorder is not shown, service connection for dizzy spells secondary to service-connected bilateral hearing loss must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to his worsened dizziness.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of peripheral vestibular disorder exists.  Moreover, the Board notes the record does not demonstrate treatment for a continued dizziness.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dizzy spells, to include as secondary to service-connected bilateral hearing loss.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).




Right Anterior Cruciate Ligament Condition

The Veteran contends he injured his right leg in-service while stationed in Long Beach, California when playing football.  Specifically, he pulled a muscle in the back of his right leg.  As a result, he reported he was on crutches, given pain medication, and placed on light duty restrictions.  He also reported his right leg has been weak following that injury.

Despite the Veteran's contentions, the January 2010 VA examiner found there was insufficient evidence to warrant a diagnosis of right leg anterior cruciate ligament injury resulting in right leg pain.  Additionally, post service VA treatment records fail to show evidence of a right knee disability being diagnosed or treated.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a right anterior cruciate ligament condition is not shown, service connection for a right anterior cruciate ligament condition must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to the injury he sustained to his right hamstring while in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of a right anterior cruciate ligament condition exists.  Moreover, the Board notes the record does not demonstrate treatment for a disability to the right leg.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right anterior cruciate ligament condition.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

PTSD

The Veteran asserts he suffers from PTSD as a result of stressors he experienced while in-service.  In particular, the Veteran contends he was traumatized by an accident which occurred while stationed on the USS Wabash in 1993.  The ship was conducting under water replenishment operations alongside another ship when an emergency breakaway was sounded.  The other ship, USS Flint, was veering into the USS Wabash as a result of personnel error.  One sailor suffered minor injuries, but the Veteran feared for his life.  Additionally, while stationed in Japan, the Veteran reported he walked in front of a park shortly before a service member was murdered.  

However, despite the Veteran's asserted stressors, the October 2010 VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, or any other psychiatric disorder.  Additionally, a thorough review of the Veteran's claims file does not reflect any additional mental health treatment notations, either from the VA or private, which diagnoses the Veteran with PTSD.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because PTSD is not shown, service connection for PTSD must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to stressors sustained while in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of PTSD exists.  Moreover, the Board notes the record does not demonstrate treatment for a mental health condition.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for PTSD.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Asbestosis, Bilateral Foot Pain and Fungus and Swelling and Pain around Ear

After a thorough review of the Veteran's available medical records, including service, private and VA treatment records, there is no evidence that the Veteran has been diagnosed with asbestosis or bilateral foot pain and fungus.  While the Board notes private medical treatment records dated June 2009 show the Veteran sprained his right Achilles tendon, this accident was over ten years following active service.  There is no other medical evidence of record regarding foot pain, foot fungus or asbestosis.  

Additionally, at the January 2010 VA examination, the examiner noted the Veteran reported symptoms including swollen and tender ears, but found no problem with the Veteran's ears.  The Board notes the Veteran's VA treatment records show that he was seen for complaints of a swollen left ear in 2004 but the medical evidence of record fails to show that the Veteran had been clinically diagnosed with a disability causing swelling and pain around the ear.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because asbestosis, bilateral foot pain and fungus, and swelling and pain around ear are not shown, service connection for asbestosis, bilateral foot pain and fungus and swelling and pain around ear must be denied because a current disability is not shown by the evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for asbestosis, bilateral foot pain and fungus and swelling and pain around ear.  Therefore, these claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for dizzy spells, to include as secondary to service-connected bilateral hearing loss is denied.

Service connection for a right anterior cruciate ligament condition is denied.

Service connection for PTSD is denied.

Service connection for swelling and pain around ear is denied.

Service connection for bilateral foot pain and fungus is denied.

Service connection for asbestosis is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


